DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Acknowledgement of Amendment
Applicant’s Amendment of 09/14/2021, is acknowledged. Claims 6, 15-19, and 22 are cancelled and new claims 23-24  are added. Claims 1-5, 7-14 and 19-21, 23-24 are currently pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 10-12, 14,  21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (7656585 B1).

Regarding claim 1, Powell et al. discloses an optical member (element 100, see Fig. 1-3, 4A-4C, annotated Fig. 1 is provided below for immediate reference)  comprising: 
a light-transmissive substrate including a substrate surface (114 +116; and 
a plurality of reflecting surfaces  located inside the substrate (plurality of surfaces 122 within 116+114, annotated as 1st, 2nd and 3rd reflecting surface), comprising at least a first reflecting surface and a second reflecting surface, and configured to reflect at least a portion of incident light (see column 4, line 38-53 discloses reflective coating applied to surface 122 to configured reflective), wherein
 the first reflecting surface is inclined at a first angle relative to the substrate surface (1st surface is inclined at small angle), the second reflecting surface is inclined at a second angle relative to the substrate surface (2nd surface is inclined at little larger angle then 1st surface), the second angle being different from the first angle,
light incident on the first reflecting surface and the second reflecting surface is reflected and collected in a space in front of the substrate surface (all the ray reflected from the 1st surface and 2nd surface are reflected into eye 216 as in Fig. 2),
 each of the plurality of reflecting surfaces is located only on a respective inclined face inside the light-transmissive substrate (all reflective surfaces are within substrate formed by 114-116), and
 each of the plurality of reflecting surfaces is inclined at an angle that gradually increases in accordance with a distance of the respective reflecting surface from a 

    PNG
    media_image1.png
    968
    363
    media_image1.png
    Greyscale


Regarding claim 2, Powell et al. discloses an optical member (element 100, see Fig. 1-3, 4A-4C, annotated Fig. 1) an inclination of each of the plurality of reflecting surfaces (122) relative to the substrate surface (surface of 114) corresponds to a virtual surface shape inside the substrate (since it is embedded in side 100 it is virtual).

Regarding claim 3, Powell et al. discloses an optical member (element 100, see Fig. 1-3, 4A-4C, annotated Fig. 1) the virtual surface shape is  a Fresnel shape (column 2, line 25-57, discloses 100 as Fresnel lens with reflective surface 122).

Regarding claim 5, Powell et al. discloses an optical member (element 100, see Fig. 1-3, 4A-4C, annotated Fig. 1) an inclination of each of the plurality of reflecting surfaces (122) relative to the substrate surface (surface of 114) corresponds to a virtual surface shape inside the substrate (114+116), and the virtual surface shape is configured to reflect at least a portion of the incident light in a predetermined direction (see column 4, line 38-53 discloses reflective coating applied to surface 122 to configured reflective).

Regarding claim 10, Powell et al. discloses an image display system (element 200, see Fig. 1-3, 4A-4C, annotated Fig. 1) comprising: 
an optical member (100, as in Fig. 2) and 
an image display apparatus configured to emit image projection light onto the optical member to display a virtual image (as in the Fig. 2 projector210p projects image of imager 212 on to surface of 100).

Regarding claim 11, Powell et al. further discloses an image display system (element 200, see Fig. 1-3, 4A-4C, annotated Fig. 1) an inclination of each of the plurality of reflecting surfaces (122, embedded inside 100 it is virtual) relative to the substrate surface (surface of 114) corresponds to a virtual surface shape inside the substrate (116+114), and the virtual surface shape is configured to reflect at least a portion of the incident light in a predetermined direction (see column 4, line 38-53 discloses reflective coating applied to surface 122 to configured reflective).

Regarding claim 12, Powell et al. further discloses an image display system (element 200, see Fig. 1-3, 4A-4C, annotated Fig. 1) the virtual surface shape is  a Fresnel shape (column 2, line 25-57, discloses 100 as Fresnel lens with reflective surface 122).

Regarding claim 14, Powell et al. further discloses an image display system (element 200, see Fig. 1-3, 4A-4C, annotated Fig. 1) an inclination of each of the plurality of reflecting surfaces (122) relative to the substrate surface (surface of 114) corresponds to a virtual surface shape inside the substrate (114+116), and the virtual surface shape is configured to reflect at least a portion of the incident light in a predetermined direction (see column 4, line 38-53 discloses reflective coating applied to surface 122 to configured reflective).

Regarding claim 21, Powell et al. further discloses an optical member (element 100, see Fig. 1-3, 4A-4C, annotated Fig. 1) comprising 
a third reflecting surface (3rd reflecting surface as indicated in annotated Fig1) inclined at a third angle (as shown in annotated Fig. 1 the third reflecting surface has inclination angle larger then 1st and 20d surface), wherein
the first reflecting surface is closer to a center of optical member than the second reflecting surface (as indicated in annotated Fig. 1, 2nd surface is closure to center then 1st surface and inclination angle of each surface 122 is increasing from 1st surface to 3rd surface).

Regarding claim 23, Powell et al. further discloses an optical member (element 100, see Fig. 1-3, 4A-4C, annotated Fig. 1) each of the plurality of reflecting surfaces (122) is positioned on the respective inclined face so as not to straddle a peak or valley of a virtual surface in the light-transmissive substrate (as in the Fig. 1 peak and valley is not straddle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9, 13, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over by Powell et al. (7656585 B1) in view of Jeon et al. (20140036359 A1).

Regarding claim 4, Powell et al. discloses an optical member as in claim 3 except each of the reflecting surface is smaller than a width of an inclined face of the Fresnel shape 
Jeon et al. discloses an optical member (see Fig. 5)  each of the reflecting surface (112b) is smaller than a width of an inclined face of the Fresnel shape (as in Fig 4, 112b smaller than 112, see paragraph [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide reflective surface smaller than inclined surface as taught by Jeon et al. with the device of Powell et al. in order to absorb unwanted light by forming non-effective area to improve the image quality (see paragraphs [0060]-[0063]).

Regarding claim 13, Powell et al. discloses an image display system (element 200, see Fig. 1-3, 4A-4C, annotated Fig. 1)  as in claim 12 except each of the reflecting surface is smaller than a width of an inclined face of the Fresnel shape.
Jeon et al. discloses an optical member (see Fig. 5)  each of the reflecting surface (112b) is smaller than a width of an inclined face of the Fresnel shape (as in Fig 4, 112b smaller than 112, see paragraph [0052]).


Regarding claim 24, Powell et al. discloses an optical member as in claim 1 except each of the reflecting surface is smaller than a width of an inclined face of the Fresnel shape.
Jeon et al. discloses an optical member (see Fig. 5)  each of the reflecting surface (112b) is smaller than a width of an inclined face of the Fresnel shape (as in Fig 4, 112b smaller than 112, see paragraph [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide reflective surface smaller than inclined surface as taught by Jeon et al. with the device of Powell et al. in order to absorb unwanted light by forming non-effective area to improve the image quality (see paragraphs [0060]-[0063]).

Regarding claim 7-9 and 20, the structural limitations therein are the same as those recited in claims 1-5, as rejected by Powell et al. in view of Jeon et al. above.
Powell et al. in view of Jeon et al. is silent to a method of manufacturing an optical member.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of  the claimed invention to construct the optical member of Powell et al. in view of Jeon et al. with the method of claims 7-9 and 20, since the method steps are obvious in light of the resultant structure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14, 20-21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 25, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872